Biioyles, 0. J.
1. The court did not err in overruling the demurrer to the original petition, or in denying the motion to dismiss the petition as amended.
2. The refusal to direct a verdict is never error.
*43Decided November 12, 1924.
Underwood, Pomeroy & Haas, for plaintiff in error.
Etheridge, Sams S Etheridge, contra.
3. Wlien considered in the light of the entire charge of the court and the facts of the case, the excerpts complained of show no material error.
4. The remaining special grounds of the motion for a new trial complain of rulings upon the admissibility of evidence. Some of these grounds are not complete and understandable within themselves, and the others show no cause for a reversal of the judgment below.
5. Under the facts of the case, the contention that the plaintiff could not maintain the suit in his own name is without merit. The eases cited by the plaintiff in error to sustain this contention are distinguished by their particular facts from this ease.
6. The jury were authorized to And from the evidence that the written contract of sale, submitted by the proposed buyer, was signed and accepted, with some alterations, by the owner of the property, and that these alterations were subsequently orally agreed to by the. buyer in the presence of the owner and immediately after the contract was signed, and that the minds of the parties met and assented to the same thing in the same sense. See, in this connection, Fraser v. Jarrett, 153 Ga. 441 (2) (112 S. E. 487).
7. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a now trial.

Judgment affirmed.

Luloe and Bloodworth, JJ., concur.